No. 87-133
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1987



R. WESLEY MAPSTON, Personal Representative
of the Estate of RAEGAN ANN MAPSTON, and
R. WESLEY MAPSTON and CAROL SUE MAPSTON,
                 Plaintiffs and Appellants,
       -vs-
JOINT SCHOOL DISTRICT NO. 8, LAKE,
MISSOULA, SANDERS COUNTIES and-
GLEN PAULSON,
              Defendants and Respondent.




APPEAL FROM:     District Court of the Fourth Judicial District,
                 In and for the County of Missoula,
                 The Honorable Jack L. Green, Judge presiding.

COUNSEL OF RECORD:
       For Appellant:
                 Victor F. Valgenti, Missoula, Montana
       For Respondent:
                 Worden, Thane   &    Haines; Sam Warren, Missoula,
                 Montana



                                        Submitted on Briefs:   June 11, 1987
                                          Decided:   July 29, 1987

Filed:JuL   2 9 7987


                                        Clerk
Mr. Justice William E. Hunt, Sr., delivered the Opinion of
the Court.




     This is an appeal from the Fourth Judicial District,
Missoula County, Montana, from an order granting defendant's
motion for a change of venue from Missoula County to Lake
County.
     We affirm the District Court.
     The sole issue raised on appeal is whether Lake County
is the proper county of venue for this tort action.
     The facts in this case are simple, but tragic. F-aegan
Ann Mapston and another female student were killed on
December 29, 1983 when the tractor tire innertube which they
were using as a sled, hit a tree. The sledding outing was a
school sponsored event supervised by Glen Paulson, a teacher
at the Arlee High School. The accident occurred on a steep
snow covered hill in the Jocko Canyon area of Lake County,
Montana.   Raegan was a 15 year old freshman at Arlee High
School at the time of her death. She lived with her parents
in Missoula County and was bused to high school in Arlee,
which is located in Lake County.
     Joint School District No. 8 services Lake, Missoula and
Sanders counties. Approximately two thirds of the students
who attend school within the district reside in Lake County.
The principal offices of the school district are located in
the Arlee High School. All permanent physical facilities of
the school district are located in Lake County. The sledding
accident occurred in Lake County.
     Appellant agrees that defendant, Glen Paulson, resides
in Lake County. Appellant also acknowledges that the alleged
tort was committed in Lake County.        However, appellant
asserts that 5 25-2-122, MCA, which would unequivocally place
this tort action as properly triable in Lake County, is not
controlling. Appellant contends that 5 25-2-126, MCA, is the
decisive statute and, as worded, labels Missoula County as a
proper place of venue. We disagree. The pertinent language
in § 25-2-126 (3) states:
     (3) The proper place of trial against a political
     subdivision is in the county in which the claim
     arose or in any county where the political
     subdivision is located.
     Case law in Montana has not addressed whether a school
district is properly labeled a "political subdivision." As
this case can be decided without making such a distinction,
we will not address it here.
     Montana case law has analyzed the question of venue
concerning a Montana corporation which does business in more
than one county within the State. In such cases, this Court
has held that a corporation does not reside in any county in
which it happens to do business.    A corporation in Montana
has only one residence.     That residence is the county in
which it has it's principal place of business.       Platt v.
Sears, Roebuck & Co. (Mont. 19861, 721 P.2d 336, 338, 43
St.Rep. 1160, 1162.
     Although a school district is not a corporation, it is
similar in that it has a principal place of business which is
easily identifiable.
     In the present case some students attend Arlee High
School in Lake County while residing in Missoula and Sanders
counties for reasons of convenience and efficiency.       The
district includes these families living outside of Lake
County because they live closer to the Arlee School than to
the those located in their own respective counties.       The
extent of the school district's contact with Missoula County
is when buses cross the county border, pick the children up,
take them to school and return them to their homes in the
afternoon.   This limited contact with Missoula County does
not make it a county in which a school district, primarily
located in and operating from Lake County, can be sued.
     The proper place for a tort action is:   (1) the county
in which defendants, or any of them, reside at the
commencement of the action; or (2) the county where the tort
was committed. Section 25-2-122, MCA. See also Bradley v.
Valmont Industries, Inc. (Mont. 1985), 701 P.2d 997, 998, 42
St.Rep. 925, 927.
     The proper county in which to try this tort action is
Lake County.
     The order of the District Court granting defendant's
motion for a change of venue to Lake County is affirmed.




We Concur:




                          I


  (,I   Justices
                     ).